Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 1 of 31




   I{OTICE OF REMOVAL


    EXHIBIT A
                  Part 2 of 5
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 2 of 31




   Complaint
   Helman, et al. v. Manktll Internqtìonel. et    al.                                         Page   3I of 60

   Acknowledgment and Joinder in a highly misleading way that obscured what would happen                  if   a

   board relused to sign it,

             105.     On inlormation and beliel not knorving it had this power to stop the merger, thc

   Association at St. Thomas signed the Ack¡owledgment and Joinder, and the "afñliation" was

   given an effcotive date of December 5,2A14.

             106.     Not coincidentally, they failed to produce the 2013 AfTiliation Agreement in the

   related litigation until Plaintiffs discovered its existence in Marcb 2018, years after those cases

   were first filed antl afler discovery was well underway, with document production and depositions

   essenlially completed. 'Ihis resulted in the fcderal court presiding ovçr the litigarion in Aspen

   Highlands     to   sanction the Marrictt Defcndants. See RCHFU, I.LC             y, Marriott   Vacations

   ll¡orldwide (torp,,2018 TVL 6839800 (D, colo. Dec. 31. 2018), Bur conccaling the 2013

   Afliliation Agrecment was worththat cost. lndeed. concealment ofthe 2013 Affiliation Agreement

   w¿ñ an integral part of the fraudulent scheme that the Maníou Delbndants perpetrated between

   2012 and 2018 across the entire RCDC network and in three related cases.

             107.     Further, providing the 2013 Affilìation Agreernent to each of the association boards

   and their respcctive members w<¡uld have revealed its numerous one-sided and unfair terms that

   transferred significant control lrom the assocíations to the Maniott Defendants. For instance,

   Section X created a tsn-ycar term for the RCDC-MVC merger and that term âutomatically renews

   for additional five-ycar terms. Critically, once an association signed the Acknowledgment and

   Joinder, it harl no further power to withdraw from the merger as temrination righrs rest solely with

   the MVW Defendants.

             108.     Further, the 2013 Afïiliation Agreement gave the Maniott Defendants significant

   use rights   in the RCDC properties, above and beyond the       u.se   rights given to owners thcmselves

   under the Cf ub Declaration. The Maniott Defendants secured the right during certain periods to

   use   üe Ritz-Carlton Great Bay for "marketing and sales 0f Interests. vacation ownership         interesrs

   at other resort condominiums or club resorts. or such other vacation ownership or multisite

   vacation ownership or membership plans dcveloped or marketed by tMVC] or its affìliates."
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 3 of 31




    Complaint
    Helmøn, et al, v, Marriott Internationol, et    al.                                      Page 32 of 60

              109.      T,he Maniott Defendants further secured the right   to use exchange time at Ritz-
    Carlton Great Bay "Jàr any purpose, including, without limitation, in [MVC]'s sole and absolute

    discretion. âny purpose related to marketing. selling, or promoting the [MVC] Program or oth€r

    timeshare or fractional projects developed, markcted or offered by      [MVC]'s affiliates." (Emphasis
    added).

              I   10. Furthermore. it is customary for such exchange agreements to specify a formula for
    allocating iixchange time,tretween various programs. But seotion 7.8           of the 2013 AfTliation
    Agreement gavc ]MVC the sole and absolutei discretion to calcuJate the value of exchange time,

   nreaning that the Marrir:tt Dcfendants could and likely would use 100% of the exchange tirne

    committed by Rit2'Càrlton CÍeat Bay owners. Likewise, while              ir is customary for exchange
   agreements to,fairly allocate costs bctween afTîliating exchanges. the 2013 Afäliation Agreement

   has no such provision. lndeed, the cost allocation was grossly one-sided and likely to ,lead to

   increased costs for Ritz.carlton Great Bay owners. section 7.1 of the Agreement reserved for the

   Maniott Delendants the right lo charge Ritz-Carlton Destination Club owners for use of the
   exchange program, but explicitly prohibited Lion       & Crown   *   which had the power ro afüliate rhe

   RCDCs with external programs '--' from charging Maniott Vacation Club members fees for

   exchanging into the Ritz-Carlton Destination Club.

            K.          The MarrÍott Defend¡nfs Manufscture a Financial Crisis to Overcome

                        Opposition to the RCDC Mergcr


              II   l.   On October 27,2008, the Association wrote to all oçners at rhe ltitz-Carlton Great

   Bay informing them of a Special Assessment due to a problem with delinquent rnaintenance dues.

   The Association emphasized the impact of the mortgage crisis, calling the delinquencies,

   foreclosures and units fbr sale as "at an ¿ll-time high," causing values to decline. The letter cited

   almost   $l million in unpaid     dues, about half of which was delinquenr 2008 owner dues, with the

   remâinder from prior years,

            l12-        The October 27,2008letter failed to inform Plaintifls and the proposed Class that

   the overwhelming percentage of delinquent owners had also defaulted on lheir mortgages
                                                                                                        -
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 4 of 31




   Complaint
   Neïman, et ul.     v.   Marriott International.   et   al.                                 Page 33   of 60

    mottgages    in which RC Dcvelopment or another Mar¡iott                Defendant subsidiqrJ was the

    mortgag€€, Moieover, lhe letter did not reveal that RC Hotels           VI   and RC Development were

    delay,ing foreclosure proceedings. This slow-walkíng of fbreclosures wâs a substanrial cause of the

    $1'000'000 (and,growing) delinquency in maintenance dues owed to the Association.

           1   13. RC Developmenlls         delay in foreclosing violated its own policies regarding judicial

   foreclosures which, on information and belief, requires a judicial foreclosure action to be filed

   within 80 days ofdefault, But the Mar¡iott Defendants had reasons to delay them. First, by delaying

   ñreclosureq, the Maniott Defendants avoided having              io pay the maintenance     dues owed on

    foreclosed units. Second, the delays created a financial crisis that the Maniofl Defendants used as

   leverage, inoluding to obtain approval for their merger frorn Plaintifß and,the proposed Class.

           I   I.4.   On information and belief, by the end of the year 2010, the Association had accrued

   over $3,000¡000 ín unpaid rnaintenance fçes. The Maniott Defendants' decision not to foreclose

   on delinquent orvners caused the great ma.iority of this bad debt expense. OnNovember 14,20,1l,

   at tho behest of the Association, Ptaintiffs and the proposed Class voted tô smend tt¡e Club

   ,Þeclaration to allow the Association to rent the fractionals owned by delinquent owners with the

   proceeds to be used by the Association to cover delinquent mainlenance dues. This helped but did

   not entirely solve the problem. A perce¡tion remaíned that delinquent dues threatened serious harm

   to the Ritz-Carlton Oreat Bay.

           L.         ßC Hotels (Virgin Islands)¡ Inc v, B&T Cook Family Pørtners, Lld qnd Great

                      ßay Condominium Owners Assocîatîon


           1   15,    lt was not lost on the Associalion that the Marriott Defendants were slow-walking

   foreclosures, On or about July 25, 201 1, the Association had attomey James M. Den, Esq. file a

   counterclaim in a foreclosure suit filed on behalf of the RC Hotels VL The Association alleged

   thal the Maniott Dcfendants had violatsd their fìduciary duties by delaying the filing ofl thar

   particular foreclosure action for seven months from default, resulting in injury to rhe Association

   in the forrn of accruing unpaid maintenance fees.
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 5 of 31




   Complaint
   I{elnan,      et ø1. v"   Marriott lnternational, et al.                                           Page 34 of 60


             l16.       On July 2Q,2012, the court rejected a motion to dismiss filed by the Maniott

   Defendants. By that time, delinquenl rnaintenance dues were in cxcess of $4;000,000, of which

   the greatmajority resulted from the Marriott Defendanls' tbilure to timely foreclose. ln a published

   opinion, the court agreed that pursuant to the rnanagement agreement prepâred by the Marriott

   Defendants, RC Hotels             Vl   assumed   all of the duties of the Board of Direclor,s, and that as a
   consequence, RC Hotels             VI     assumed a fìduciary relationship with the Assoçiarion. The court

   stated:

             that a reasonable person can infer that RC Hotels did not exercise the proper standard of
             care required as Creat Bay's managing agent. sìnce the sooner aforcclo.sure action is filed,
             lhe .vooner lhe parties cun obtain the monie.¡ owed on the Note and,þr ls,tessment offees.
             The longer fi takes for the commencement rd tha,fttrecktsure action,,fhc:more üsset¡þnettts
             accr\q Thur, . . . the Court,Íìnds thøt Çreat Bay't claim./itr hreach,of .fiduciary duty is
             plausible on       Ìts fuce,"


   RC ltotel;r (Virgin I'slonds), Inc p. B&.T Cook lramily Parmer.î, Ltd and Greut Bay Condominium

   Owners Ássoclation,sT V.l. 3,              * I I (V.1. Super. July 20, 2012)   (emphasis added).

             ll7.       Neíther the Association nor the       Mariott Defendants ever dísclosed this significant
   win to Plaintiffsand the proposed Class. Had they known the Marriott Defendants owed                  a   fiduciary
   duty to promptly foreclose, they may not have voted in the manner described below. The obvious

   alternative was lo sue the Maniott Defendants for hreach of fiduciary duty and recover ajudgment

   for unpaid maintenance dues. As far as Plaintiffs and the proposed Ctass knew, there was still                    a

   lirewing financial cises resulting from delinquent maintenancc dues.

             ll8.       By the end of 2013, approximately 138 owners at Ritz-Carlton Creat Bay were

   delinquent on their Maniott-held mortgages and had also defaulted on maintenance dues owed to

   the Association, with nearly 100 of them delinquent t'or multiple years. The total amount of

   uncollected maintenance dues approached $7 million, even though, as noted. the Association had

   begun mitigating losses through rentals.

             M.        The Marriott Defendrnts Game a Vote at lhc Rit¿-Carlton Great Bay


             I   19.   In January 20 I 3, the Ma¡riott Defendants approached th€ Sr. Thomas Association
                                                                                                                         :í
   board with a proposal to solve the perceived frnancial crisis for which the Ma¡riott Defendants
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 6 of 31




   Complaint
   llelman, et al. v- Marríott Internütk nal, et al.                                     Page 35   of 60

   were liabte under thc 8&T Cook F'amilv Partners ruling, The Maniotl Defendants proposed that,

   in exchange for an owner vote in favor of the nlergerr they would begin foreclosure proceedings

   on each ftactionat interest in which the membe¡ had defaulted on a Marriolt Vacations Worldwidê:-

   affiliated mortgage and begin paying the delinquent main¡enance dues. Arnong olher things, the

   vote would allow the Maniott Defendants to transfer the foreclosed and unsold inventory to lhe

   NATO land trust for use by MVC members,

           l2A.   On February 22.2013, Association President John Doyle and Treasurer Thomas

   Doyle travelled to Maniott Vacations Worldwide's headquarters in Orlando, Florida to discuss

   this proposal. The Maniott Defendants conceded that the Club Declararion potent¡ally blocked

   them f¡om including the Ritz-Carlton Great Bay in the RCDC-MVC merger, even if they ignored

   Den's warüing that they were breaching their fiduciary duties and attempting unjust enrichrnent.

   The Maniott Defgndants therefore sought the vote of owner* described herein.

          l2l.     On December 13,2013, thc Association board scnt a letler to Plaintiffs and
   rnembcrs   of the proposed Class recommending that they vote in favor of'amending the Club
   Declaration as requested by the Marriott Defendants. The letter, which was drafted andlor edited

   by the Marriott Defendants, failcd to disclose that the consideration Marriott Vacations Worldwide

   was proposing lor the favorable votc was illusory. Not only did the MVW Defendants have a

   fiduciary duty to promptly foreclose and conçomitant¡y stârt paying rnaintenance fees, but also the

   Association and   its   men.rbers had   a vi¿ble claim against the MVW          Defendants   for   the

   approximately $7 million in unpaid maintenance dues thaf had accrued by then.

          122.    In addilion, on December l8 and 19,2013, the Ma¡riott Vacations Worldwide held

   a webinar for the owners at the Ritz-Carlton Great Bay in which they attempted to convince

   Plaintifls and the proposed Class to vore for the RCDC-MVC rnerger,

          123.    Further, on or about said dates, the Maniott Defendants provided owners with a set

  of F'requently Asked Questions. Question 6 asked:     "lf   this program is approved, is there an end

  period to The Ritz-Carlton Destination Club taking over delinquent members or, once approved,

  is this prograrn ongoing?" And Maniott snswered: "The Ritz.Ca¡lton Desrination Club will seek
    Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 7 of 31




       Complaint
       Helman, et al. v. Marriott Inlernational, et   al,                                      Page 36 of ó0


       liens and foreclosures on n€w delinquent Members and pay the zurnual assessments on new

       delinquent interests once the foreclosr¡re is achieved or a deed in lieu     of   foreclosure   (DIL)   is

       obtained, . , ." Similarly, Question 9 asked: "How many total liactions are curently involved with

       this transaction (i.e., how many total delinquencies and foreclosures are there)?" Marriott

       answered: "There are approximately 130 delinquent fractions included in the Agreement.            If   the

       proposal is approved, over the next two years, The Ritz.-Carlton Destination Club would cc¡ver

       Club dues for all of the approximately 130 delinquent fractional interests for which The Ritz-

       Carlton Destination Club receives title. This would relieve the Association of approximately one

       million dollars of ongoing annual bad debt expense beginning with the 2015 Club budget,"

               124,      Both the webinars and FAQs we¡e materially misleading, and omitted material

       information that the MVW Defendants were under a fiduciary obligation to provide, including the
I

       fact that the consideration Maniott Vacafions Worldwide       wa^s   proposing for the favorable vote

       was itlusory. The Marriott Defendants also failed to disclosure the numerous one-sided and unflair

       terms contained in the undisclosed 2013 Affiliation Agreement that transl'ened permarrent and

       signifrcant control from the Association to the Maniott Defendants.

               125,      Further, although ¡he Maniott Defendants owed Plaintiffs and thc proposed Class

       fiduciary duties, the Marriott Defèndants concealed from Plaintifß and the proposed Class that a

       national appraisal   firm hired by the Marriott Defendants had concluded that the merger would
       negativety impact the owners' fractional inleresl values.

               126.      The vote took place on January 26, 2014. Faced with misrepresentations and

       inoomplete information, Plaintiffs and the proposed Class voted to approve the merger.

               127.      The Man'iott Defèndants emailed Plaintiffs and the proposed Class two days later,

       stating in pan:

              We are pleased to advise that lhe proposal exlended by your Board and The Ritz-Carlton
              De stination Club has been accepted and as a result of the vote, the Association will receive
              funds in rslation to the cunent delinquent Member inventory that will greatly assist in the
              Association's financial position and in retum Thc Ritz-Carlton Destination Club will have
              the ability to convey fiactional interests in the Club to the MVC Trust. St. Thomas
              Members will also bave the opportunity later this year to exchange with the Maniott
              Vacation Club Destinations Exchange Program if they choose to do so,
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 8 of 31




       Complaint
       Helman, el al. v. Mnrriott Inlernational, et al.                                           Page 37   of60


               128.      The effective date of the RCDC-MVC aßìliation at St. Thomas was in December

       2014, with access provided soon thereafler.

               129,      In summary, the Maniott Defendants obtained approval for the merger at the Rirz-

       Carlton Oreat Bay by means of a fraudulently obtained vote of owners. More specifically, the

       Maniott Defendanls engaged in proxy-fiaud hy including false and misleading sntements in

       communications with the owncrs while omittÌng other material facts. Among other things, this

       violaled the Maniott Defendants' fiduciary duty of utmost good faith and candor to Plaintiffs and

       the proposecl Class,

              N.         Marriott lnternationrl and MVC Prolit Greatly at the Expense of RCDC
                         Owncrs


               I   30.   The rcsults of the above-described conduct, culminating in the 201 4 merger, were

   disastrous for Plaintiffs and the proposed Class. Among other harms, their fractional interest values

   declined such that they can barely give them away.?

               l3l,      The coerced, fraudulently obtained merger of the Ritz-Carlton Grear Bay with the

   MVC, along with          the other rnisconducr alleged herein, including lhe slow-walking of foreclosures

   by the Maniott Defendants and the resulting increase in maintenance dues to Plaintifß and the

   proposed Class, caused the values of Plaintiffs'and Class members'fiactionals to be far lower

   than ¡he othcrwise would be. 'fhese values already were liagile given the Maniott Defendants'

   decision to abandon the luxury RCDC product tine in service of building up the MVC points

   progranl. In contrast, the association of the highly regarded luxury Ritz.Carlton Grear Bay with

   the lower'ranked Maniott Vacation Club program had a haio effect for that program, increasing



   -
   7
     As an MVC member posting on lhe popular timeshare blog tuggbbs.com noted in November 2015,
   "The timeshare sales team still pitch [St. Thomasl as the Ritz Carlton Destination Club, but admit that
   it is really just MVC. . . . It is great for us thal this property is now in the 'l'rust, as the points chan is
   now fixed. and we trenefit from the contractual âccess to the hotel, lt is unfoñunate for the oríginal
   Riu, owners as they fund the MFs [maintenance fees] on the property (hat is now acccssible to us."
   https://tu gbbs.com/forums/index,ph p?threads/ritz-carlton-st.thoma s,2352241
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 9 of 31




    Complaint
    Helman, et dl. v, Maniatt Internalionql, el      al.                                          Page 38    of   60

    its prestige and allowing it to sell more MVC points at higher prices and earn hundreds of millionð

    in ill-gotten revenues, which this lawsuit seeks to disgorge.

           132.      The loss in value post-affiliation was also caused in part by ¡rotential fractional

    purchasers' understanding that an influx of MVC members who had no long-term investment at

    the St, Thomas resort would lead to increascd wear and tear from increased lurnover and                        a

   diminishment in the resort's renowned peace and calnr,

           I   33.   Since this vote, the value    of Great Bay fractionals has continued to decline, while

    the Marriolt Defendants have reaped huge prohts by using the allure of the RCDC to sefl MVC

   points to the ma-qscs at a much lower price point. Maniott Vacations Worldwide's $hare price rose

   since the beginning ofthe re-engineering to above $150.

                                            ,CLASS ALLECATIONS.


           134'      Plaintiffs bring this action on behalf of themselves and, under Virgin lsla¡ds Rules

   of Civil Procedure 23(b), as representatives of the following Class:

           '4ll entities and individuals (including their assignees) who, at any time.from May 22, p002
           lo Jonuary 26, 20t4, purchased a I/l2.fructional inlerest at the Ritz-()arlton Grear Ba¡t,
           Qccept thut the þllowing individuals uncl entilies are excluderl from the cla,ss: (a) lhose
           who fi.nanced their purchases through any Defentlant and whose
                                                                                  fractional interesl was
          þreclosecl upon, (h) uny defcndonts nomed in thls Complaìnt and an.y affitíale, parent, or
          subsidíary of any defendanl; any succe-çsor or assignee o!'any defendant; any entity in
          u'hich any defendant has a controlling interest; ønd any ofrìcer, director, or employee of
          any deþndaw.

           135'      Plaintiffs resetvc the right to amend this "Class Definition" if discovery and further

   investigation ¡eveal that the proposed Class should be expanded or orherwise moclifìed.

           116.      The Class is sufficiently numerous in that         it   numbers   ai least in the   hundreds,

   rendering joimler of all members of the Class impracticable.

           137.      Plaintiffs' claims   are typical of the claims   of the othermembers of    the Class w.hich

   they seek to represent under Rule of Civil Procedure 23(a)(3) because Plainrifls and each member

   ofthe proposed Class have been subjectcd to the same wrongful conduct and have bcen damaged
   in the sa¡ne manner.
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 10 of 31




    Complaint
    Helman, et al. v. Mqrriott Internutienal, el   al.                                       page 39 of 60

            138.     Plaintiffs will fairly and adequately protect the interests of the proposed Class.

    Plainlifls   are represented by compeient counsel experienoed     in the prosecution of complex class
    actions. Plaintifi's' interests coincide with, and are not antagonistic to. those of the proposed Class.

            139.     Questions   of law and fact common to all class members predominate over any
    questions affecting only índividual class rnembers. Predominating common quesrions include,

    without limitation:

            a,       Whelher any of the Maniott Defendants violated any provision of the Criminally
                     Influenced and Conupt Organizations Acr, l4 V.l.C. g 6A0, et. seq.
            b.       Whelher any of the Marriott Defendants owed fiduciary duties to Class rnembers
                     and breached thosc duties.
            c,       rvVhether any   of the Marriott Defendants commiued constructive fraud or fraudulent
                     concealment.
            d.       Whether any of the Maniott l)efendants aided and abetted or conspired with other
                     defendant to commit the wrongful conduct alleged herein.
            e.       Whether any of the Maniott Defendants are liable for breach of the implied
                     covenant of good faith and fair dealing and/o¡ breached any implied provisions of
                     the purchase contract.
            f.       Whether any of the Marriott Defendants violated any provision of'the Consumer
                     Protcction Law of 1973 and the Consumer Fraud and Deceptive Busincss Practiccs
                     Act'
            g.       Whether Plaintiffs and members of the proposed Class suffcrcrl a diminution in
                     value of their fractional intercsts, and if so. by how much.
           h-        Whether any of úe Marriott l)efendants were unjustly enrichecl by the conduct
                     described herein, and if so, by lrow much.
           i.        Whether Class members are sntitled to disgorgement of the Marriott Defendants'
                     ilt-gotten profirs, and if so, the âmount of disgorgement,
           .1,       Whether Class members are entitled to other forms of equitable relief, including
                     imposition of a constructíve trust.
           k'        Whether Class members are entitled to punitive damages, reasonable attomeys'
                     fees, pre-judgment interest, post-judgrnent interest, and/or costs of suit.


           140'     A class action is superior to any other available method for the fair and efficient
   adjudication of this controversy. Class treatmcnt wi{l permìt a large number of .sinrilarly situated

   persons to prosecute their common claims in a singlc forum simultaneously and efficiently.'l'here

   are no difficultíes   likely to be encountered in the manageme¡rt of this lawsuit that would preclude
    Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 11 of 31




       Complaint
        Helman, et al, v, Marriott Internstíonal, et      al.                                             Page 40   of 60

       its ma¡ntenance as a class action, and no superior alternative exists for the fair and effrcient

       adj   udication of the controversy.

                                                          COUNT        I
                          Violøtíons of 14 VLC.     $   605(ø) of CICO        AgalnstAll Delendnnß

                   l4l.   Plaintifïs incoçorate by reference the allegations contaìned in the preceding and

       subsequent paragraphs of this Complaint as          if fully   set forth herein,

                   142.   't'he   MII and MVW Defendants formed            an associated-in-fact enterprise to infiltrate

        and control the Association and perpetrate a scheme to defraud that began just.before the               spin-off
       of the MVW Defendants t'rom Maniott lntemational in November 201 I and that continued ttuough

       the January 26,2014 vote and thereafter as               well. As more fully          alleged elsewhere in this

        Complaint, the Mtl and MVW llefendants accomplished this unlawful scheme to defraud by using

        their control over the Association, its board, and its comrnunications with Plaintiffs and the

       proposed Class to manipulate them into voting for the RCDC-MVC merger based on a real or

       perccivcd financial crisis that the Marrioff Defendants manufactured by slow-walking foreclosures

       in violation of their fiduciary duties. In addition, lhe MVW Defendants, acting at the behest                  and

       direction of the     MII     Defendants, drafted   a¡d sent other highly misleading communications              (o

        Plaintiffs and the proposed Class that concealed material facts,

                   143.   The     MII and MVW Defendants, and each of thern,          are and at all relevant times were

       "persons" within the meaning of         l4 V.f.C. {i 604(l)    that conducted and/or parriripared in, directly

       or indirectly, the affairs of the CÍCO cnlerprises (i.e., the associated-in-fact enterprise and the
       wrongfully infiitrated and controlled Association) alleged herein through a pattern of racketeering

       activity,

                   144.   At ¿ll relevant times, the Association was an "enterprise" within the rneaning of            14

       V,l.C. $ 604(h) that the other Detèndants infrltrated, operated, and controlled to perpetrate the

       scheme to defraud and other wrongful conduct alleged herein. In addition, and alternatively, the

       MII and MVW Defendants, and cach of them. associated togelher for the common purpose of
       engaging in the ongoing coursË of racketeering/criminal activity alleged in this Complaint. They

,
l
l
ì


i
I
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 12 of 31




    Complaint
    Helman, el al. v. Marriott Internationul, el al,                                         Page   4l of60

    formed and operated an associaÍed-in-fact enterprise to perpetrate lhe sclreme to dcfraud and other

    wongñil conduct alle ged in this Complaint (the "associated-in-fact enterprise"),    Each mcmber     of
    the associated-in-fact enterpri.se participated in the conduct of this enterprise ín fi¡rtherance of a

    common purpose that they all agreed upon (i.e., the schçme to defraud alleged in this Complaint),

            145.   Defendants agreed to function and <tid function as a unit and according to specified

    roles, and each playcd specific roles to achieve that agreed upon purpose. Among other things,

    beginning in 201   I   and continuing to the present:

           z-      Using the goveming documents that Marriott Intemational and irs subsidia¡ies
                   fashioned to ensure uontinuing control over nominally independent fractional
                   owîers associations, such as the Association in St, Thomas, lhe MII Defendanrs
                   (through RC Flotels VI, RC Hotel Co., and otherwise) and the MVtü/ Defend¿nrs
                   (using MORI personnel âcting in the name of RC Managemenl and other MV\M
                   subsidiaries that had no actual employees of their own) manipulated the fractional
                   owners associations in St, Thomas, Sfii Francisco, Tahoe, and Aspen into
                   supporting, approving, consenting to, and/or acquiescing to the RCDC-MVC
                   affiliation.
           b,      The MII l)efendants (through RC Ilotels v[, RC Hotel co., and othenvise)and the
                   MVW Defenclants (using MORI persomel acting in rhe name of RC Management
                   and other MVW subsidiaries that had no actual employees of their own) controlled
                   the florv of information to the olvTìers associations, including the Association in St.
                   Thomas, the agendas        for board meedngs, and most other    aspects   of association
                   governancc.
           c.-,    The fulll Defendants (through RC f{otels vl, RC llotel co., and otherwise) and the
                   MVW Dcfendants (using MORI personnel acting in the name of RC Management
                   and othcr Mvw subsidiaries that had no actual employees of their own) edited
                   communications 'from the boards of the various owners associations lo RCDC
                   owners, including communications f¡om the Association board in st, Thomas to
                   Plaintiffs and the proposed Class.
           d       ln consultation with and at lhe direction of Maniott lnternational, the MVW
                   Defendants sent communications to RCDC owllers, including Plaintifis and rhe
                   proposed Class, that misstated material facts and concealed others,
                   Maniott Intemational directed RC Hotels VI (and other MII subsidiaries) ro slow-
                   rvalk foreclosures of the many fractional owners in St. Thomas that financed their
                   purchase through Mariott and fell behind on thcir mortgages and their maintenance
                   dues. 'fhe MIi Defendants were joined in (his effort by Maniott vacations
                   worldrvide, which directed RC Development (and orher MVW subsidia¡ies) to
                   slow-walk thsse foreclosures. 'fhis was actually done by MoRl personnel because
                   RC Development and other MVW subsidiaries had no actual employees of its own.
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 13 of 31




    Complaint
    Helman, et al, v. Marriou [nternational, el al.                                          Page 42   of60

             f.      Marriolt Vacation Worlclwide and MORI, acting in tt¡e name of Cobalt Lion &
                     Crown, and MRTC, three MVW subsidiaries witlr no employees or existence of
                     their own, executed a confusing web of affiliation agreements, including the 2013
                     Aflìliation Agreemenl and the Acknowledgment and Joinder, to eflect the merger,
             t
             Þ'      once Plaintiffs and the proposed class were deceived into voting for rhe RCDC
                     mergcr, Marriott Intemational hâd Rc Hotels VI (and orher MII subsidiaries), and
                     Maniott Vacations Worldwide had RC f)evelopment (and other MVW
                     subsidiaries) transfer foreclosed and unsold inventory to the NATO land trust for
                     use by Marriott Vacation Club ¡nembers.


             146.    The MII and MVW Defendants acted in concert and conspired to deprive Plaintiffs

    and the proposed Class of the value of their fractional interests at the Ritz-Carlton Great Bay, In

    addition, the Maniott De fendants deprived Plaintiffs and the proposed Class of maintenance dues

    that the Maniott Defendants would have had to pay to the Association had they timely foreclosed

    on delinquent owners, as their fiduciary duties required them to do. Plaintifïs and the proposed

    Class were required to pay increased maintenance dues to make up f'or the shortfall in Association

    funds created by the Marriott Defendants' breach        ol their obligations,   and Plaintiffs and rhe
    proposed Class lost the benefit of maintenance dues that the Marrion Defendants would have had

    to pay had they timely forcclosed.

             147, In fur(hcrance of this scheme to dcfraud and other wrongful            conduct, the   MII
    Defendants and the   MVw    Defentlants participated in. directly or indirectly, the aftàirs of the CICO

    enterprises alleged herein (i.e., the Association and dre associated-in-fact enterprise) tfuough a

    paltem   of criminal activity wittrin the nreaning of 14 V.l.C. $ 604(i).'I'his pattcrn consisted of
    predicate acts   of mail ¿nd wire fraud. lS U.S.C, $$ l34l and 1343. In addition, thc Maniott
    Defendants engaged in predicate violations of the Travel Act,       l8 U,S.C. $ 1g52. with    interstate

   and foreign travel to and f'rom the U,S.   Virgin lslands, tsethesda, Maryland, and Orlando,    Flori<Ju"

   among other places. all in furtherance of this scheme to defraud. Specific predicate acts include

   but are not limited to the following:

             a.      During the weeks sunounding May 24,2012, Lee Cunningham and agents of
                     MORI. RC Hotel Co., and other members of the CGC committee met in person,
                     emailed, and comrnunicated by phone about various re-engineering stcps, such as
                     transfening the remaining unsold developer inventory to the NATO Trust and
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 14 of 31




    Complaint
    Helman, et al. v. Marriott ln¡ernational. ef   aL                                    Page 43   of60

                   obtaining Manio¡t International's approval for selling points. They predicted that
                   the process could take a year lo a year and a half to complete, extending beyond the
                   subsequent vote at St, Thomâs to affiliate with MVC in exchange for the Maniott
                   Defendants taking action on the foreclosures. They also noted the concern about
                   whether the transfer could violate St, Thomas's governing documents' anti-
                   commercialization provisions, and discussed other communications.
           b,      On September 12.2012, David Mann participared in the annual Maniott
                   International/Maniott V¿cations Worldwide senior executives meeting in
                   Bethesda, Maryland, which other membçrs joined by phone, and discussed next
                   steps in the re-engineering, including the delÍnquencies at the St. Thomas and how
                   lhey harmed the other owners. Additional Marriott Inlemational               agents
                   participating on intbrmation and belief included Tim Grisius, Kevin Kimball, Ken
                   Rchman, and Carl Berquist.
           c.      Marriott Intemalional received the attomey's letter alleging breach of contract and
                   breach of fìduciary duly, amorg other violations. at the Aspen Highlands resort,
                   and on November 28. 2012, discussed it via conference call and an in-person
                   rneeting in Orlando, Florida, with Maniott Vacations Worldwide exe{utives, along
                   with other RCDC re-engineering updates,
           d.      Marriott Intemational's David Mann and Kevin Kimball participated the ocrober
                   2,2013, Marriott lntemational/Maniott Vacations Worldwide Senior Executive
                   Quarterly Meeting in Bethesda, Maryla¡d, which some parlicipants joined by
                   phone, discussing, among other lopics. the Re-engineering Plan update, fr:rthering
                   lhe scheme.
           e,      Marriott fnterna¡ional parricipated    in the June 25, 2a14, Maniott
                   IntemationallMarriott Vacations Worldwide Senior Executive Quarterly Meeting
                   in Bethesda, Maryland, at which cunningharn once again gave an RCDC
                   Reengineering Plun update, They díscussedthat the unsold developer inventory at
                   St. Thomas was in the process of going into the Trust, effectuating the scheme.
                   Members joined by phone.
           f,      RC Hotel Co. exercised Ma¡riott lntemational's authority over the Associations'
                   governânce by emailing, on October I 7, 20 13, the Aspen board various documents
                   for a pre-read beforc its vote on the affiliation wirh the MVC-without senrting the
                  2013 Affiliation agreement. As a distinct predicate act, on August g.2013, John
                  I{cams, the vice president of the RC Hotel Co, emailed the letter arrd survey
                  responses fbr thc APCO rnember survey to all the RCC General Managen, noting
                  that Sobeck would discuss the results on an upcoming brand conference call,
                  APCO's detailed rcports about its member study and focus groups show that the
                  possibility of the MVC affiliation was a serious conc€rn among Ritz-Aspen
                  members. Despite leaming about these grave member concerns, Maniott decided
                  to advance its own interests at the expense of Plaintiffs' inlerests by imposing the
                  MVC afflrliation, The Maniotr Def'endants never gave the reporrs ro any RCDC
                  Association boards, including the st, Thomas board, who were being asked for
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 15 of 31




    Complaint
    Helmqn, et al. v. Marriott Internalional. et al,                                      Page 44 of ó0

                   input on wherher their clubs should affiliate. Recognizing that the owners likely
                   would reiect affiliation if they knew they had the power to do so, thu Marriott
                   Defendants concocted the forcclosure-related settlement plan at St, Thomas.
            g.     On information and belief, shortly after the January 26,2tJ14 vote, RC Hotels VI
                   transferred or palticipated in the transfer of RCDC fractional inventory to the
                   NATO land trust, which transfers were accomplished using the mails and/or
                   interstate wires.
           h"      On January 3, 2012, Cunningham emailed the Action ltem/Status Summary
                   circulated al a recent Strâtegic Council meeting to other Maniott executives, This
                   summery was linked to the Defendants' movement of RCDC invenrory into thc
                   NATO trust.
                   At the Maniolt Intemational/Maniott Vacations Worldwids       Senior Executivc
                   Quarterly meeting on May 30,20l2,a1tencled in person in orlando, Florida, and by
                   phone, the Defendants, including cunningham, confirmed the plan to stop selling
                   Ritz-carlton products. along wilh confrrming other sreps in the re-engineering
                   process.

           J,      on or ahout August 17,2012, cunningham sent the follow-up email to           owners
                   about Babich's July 2012 letter announcing the rnerger,
           L
                   on August 28 and 30,2012, steve weisz and cunningham held the conference call
                   for Ritz-Carlton Menrbers and then issued the F'Aes,
           ,1.'    Marríott International received the attorney's lettcr alleging breach of contrâct ând
                   breach of fiduciary duly, zuuong othcr violations, at the Aspen Highlands resorr,
                   and on November 28, 2012, discussed it via confercnce call a¡rd an in-person
                   meeting in orlando, Florida, with Maniott vacations worldwide executivcs, atong
                   with other RCDC re-engineering updates.
           m       cunninghanr emailed all RCDC owners on May 14,2013. prornising a vote on the
                  affiliation question.
           ni.    Lion & crown, in concert with other Defendants, helped make the MV'w-RcDc
                  aflìliation permâ¡ent by adding unexpected language in the Lion & crown
                  enrollrnent agreernent in May 2013 after at least one boa¡d had rcviewed the
                  original provisions, F-or example, cunningharn engaged in both email and phone
                  conversations with the board of the Association at the Aspcn Highlands on June 4,
                  2013, in furtherancc of thc scheme, as did Sobeck.
          o.      on Jul¡' 23,2013, cunningham emailcd RCDC owners reminding them ro complcte
                  the APCO survey.
          p.      Although the Maniott Defendants owed Plaintiffs and the proposed Class lìduciary
                  duties. the Maniott Defendants concealed flrom plaintiffs and the proposed Class
                  that they had learned on November 20,2013, from a national appraisal firm they
                  had hired that the merger would negatively impact the owners' fractional interest
                  values. RCDC/RC Managcmcnr's Kim Frates-Mazzilli and MVW's Ben pierce
                  circulated this report by email on that dare.
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 16 of 31




    Complaint
    Helman, el ql. v. Marrioll Internalional, et al;                                          Page 45   ofó0

           q.      On December 11,2013, Sobeck responded to an ernail from St. Thomas's John
                   Doyle that expressed concems about the Defendants' aclions at the other resorts by
                   stâting, as tumed out to be false, that inventory would not be moved into the MVC
                   trust unless the Aspen oü¡nefs voted on the decision. A vote never took place, just
                   a misleading survey. Sobeck had also emailed the Aspen boa¡d members in              April
                   I   6, Aprit 29, and May I l, 20 1 3 about a "vote" at the Aspen fesort,
           r-.     Pursuânt to the scheme petpetrated by the MII and MVW Defendants, the
                   Assocíation used the ntails and interstate wires to lìle an amendment to a
                   declaration on January 28,àA1'4, stating that the Club Declaration did not prohibit
                   fractional interests from being nroved into lhe NATO land trust flor MVC's use.
           s.      On information and belief, shortly after rhe January 26, 2Aß vote, RC
                   Development transferred or participated in the transfer of RCDC fractional
                   inventory to the NATO land trust, which transfers were accomplished using the
                   mails and,/or interstate wires.
           t-      On July 17, 2012, Babich sent the letter on behalf of Cobalt announcing the
                   intention to merge the MVC and RCDC.
           u'      Lion & crown: on Novernber 26,2014, Babich on behalf of Lion & crown, wrot€
                   MRTC setting the effective date of the St, 'Ihomas Association's ar f)ecernber 5,
                   2014.
           v,,     On information and belief, the NAI'O land rusr participated in the transfer of
                   RCDC lractional inventory to that trust, which transfèrs wcre acconplished using
                   the mails and/or interstate wires.
           wi      Artditionally, on January 14, 2015, thc NAI'O trust, convened a confe¡ence call to
                   discuss vot¡ng as owners on the Association. This communication constituted two
                   predicate acts, involving both email and phone calls, Participants includerl julie
                   Kennedy-Rick. Julie; .feff Comfort; Keith Kocarek; Launa Cobb: [-ori Colaiuta; and
                   Steven Novack.
           x'      ,4.1   the Marriott lnternational/Marriott Vacations Woridwide Senior Executive
                   Quarterly meeting on May 30,z1l2,attended in person in orrando, Frorida, and by
                   phone, Maniott Defendants executives and personnel, including David Marrn,
                   conlirmed the plan to stoP setling Ritz-Carlton products, along with confirming
                   other steps in the re-engineering process.
           Y¡      On Scptcmber 12. 2012. Lee Cunningham üaveled to the annual Mariott
                   InternationaliMarriott Vacations Worldwide senior executives meering in
                   Bethesda, Maryland, and discusscrl next steps in the re.engineering, including the
                   delinquencies at the St. Thomas and how they harmed the other owners, Additional
                  representat¡ves of Marriott Vacations Worldwide included on information a¡ld
                  belief John Geller, Jim Hunter, Lani Kane-Hanan, and Steve Weisz.
          z.      Cunningham traveled to the October 2, 2013, Maniott Intemational/fulaniott
                  Vacations Worldwide Senior Executive Quarterly Meeting in Bethesda, Maryland,
                  and gave a Re-enginecring Plan update, lurthering the scheme. MVW's John
                  Geller, Jim Hunter, and Lani Kane-Hana also participated.
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 17 of 31




    Complaint
    Helman, et al. v. MarriotÍ Internalional, cl al::                                            Page46of60'

            aa,    Cunningham traveled to the June 25, 2014, Maniott International/Maniott
                   Vacations Worldwidq Senior Executive Quarterly Mectìng in Bethesda, Maryland,
                   and once again gave an RCDC Reengineering Plan updatc. They discussed that the
                   unsold developer inventory at St. Thomas was in the process of going into thc Trust,
                   effectuating   tle   scheme.
           bb.     On January 28,2014, Randy Mercer sent Ritz-Carlton Oreat Bay owners an email
                   summarizing the results of the vote.
           cc,     Sobeck travelled to the Virgin Islands on multiple occasions to addend meetings             of
                   the Association board, including on January 26, 2014. Other MII and MVW
                   personnel travelled to the Virgin Islands to attend other board mætings as well;
                   including one on April 29, 2013.
           dd.     In the runup to the January 26,2014 vote, the Marriott Defendants sent a series of
                   communications to members" as discussed in the Janua¡y 17,2014 lJusiness
                   Review Report.
           ee.     OnDecember lS and l9,20l3,the MVW f)efendants held a webinarfortheowners
                   at the Ritz-Carlton Great Bay in which they atternpted to convince Ptaintiffs snd
                   the proposed Class to vote for the RCDC-MVC merger. A f'ew <lays later, they sent
                   a rnass communication to Ritz-Carlton Great Bay owners regarding these webinars.
           ff.     The MVW Dcfendants held a meeting with John Doyle and'[om Doyle, including
                   on or about February 23,2013 and May 20, 2013, to discuss the vote, requiring
                   interstate travel for all or some of the participants.


           148,    Because Cunningham not only served MVW but also              le<J   and acted in the name   of
   and on behalf of alter egos l,ion     &   Crown, Cobalt, RC Development. RC Managernent, MRTC,

   and perhaps orher   MVW Defendants        as   well, each predicate act alleged here against Cunningham
   is also incorporated against those other MVW Detbndants. Sirnilarly, because Sobeck acte<l in the

   name and on behalf of   Maniott Vacations Worldwide, MORI, RC Management. RC Development,
   Cobalt, and perhaps other MVW Defèndants as well, cach predicare acr alleged against Sobeck is

   incorporated againsl these other MVW Defendants too, Similarly, Kim Frates-Mazzilli served both

   in an RC Development role and âs an agent of RC Management, so allegations involving her apply

   to both of those defcndants. More generally,       allor   most of the predicate acts alleged herein were

   committed by the MII and MVW Defendants by impiicarion and chain of authorit¡,.

           149'   The Maniott Defendants, and each of thcm, agreed lo commit these predicate acts.

   agreed to aid and abet their commission by other members             of the associated-ín-fact enterprise,
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 18 of 31




    Complaint
    Ilelmsn, et ul. v. Marriotl Internalienal, et sl.                                         Page 47 of 60

    and/or agreed that some rnenrbe rs of that enterprise would comnrit the predicate acts for the benefit

    of all members of the associatcd-in-fact enterprise.

            150.   Plaintifls and members of the proposed Class suflèred harm and/or injury to their

    business or property as a direct and proximate result of the Marriott Defbndants' wrongful conrluct.

    Specifically, the Maniott Det'endants' unlawl'ul condud has destroyed rhe value of Plaintiffs'

    separately-deeded property interests, and the private residcnce club that formed the heart ofthose

    propeay interests. In addition, Plaintifß ancl members of the proposed Class have been forced to

    pay íncreased maintenance dues as a direct and proximate result of the Marriott Defcndants'

    wrongful conducl.

            l5l.   Plaintiffs specifically seek treble damages. costs of suit, and attorneys' fees, as

    authorized by CICO. In addition, pursuant to the Couñ's aulhority under '14 V.l,C. 607(a) to
                                                                                      $
    issue "any appropriatc order or judgment," a constructive trust should be imposed on the Ma¡riott

    Defendants' ill-gotten gains to prevent their unjust enrichment, and they should be required to

   disgorge all things of value they obtained as a result of their violations of CICO and the scheme to

    defraucl alleged herein   in   accordance with the RestatemenÍ (Thircl)        of Restitution and   Unjust

   Enrichment $ 43 (2011).

                                                   cpvtilJl
                    Violatíons of 14 V.I.C, S 605(h) of CICO Aguinst ¿Il Defendants

           152.    Plaintiffs incorporate by reference the allegations contained in the preceding and

   subsequent paragraphs of this Complaint as if      fully   set f-orth herein.

           153-    In violation    of   14 V.LC. $ 605(b), thc    MII and MVW       l)efèndants acquired and

   maintained co¡rtrol over the Associatìon a¡d the separately-dceded property interests owned by

   Plaintiffs and other members of the proposed Class tluough the conduct alleged elsewhere in this

   Complaint,

           154'    Also in violation of l4 V.l.C. {i 605(b), the NATO land trust (and rhrough it the

   MVW Defendants) rvrongfully acquired the RCDC fractíonal invenrory that the other Marrion
   Defendants (including RC llotets VI and RC Development) transt'ened ro ir following the January
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 19 of 31




   Complaint
   Helman, et al. v. Msrriott Inlernalional, et    ø1.                                        Page 48 of 60

    26,2014 vote, each of which transfers wsre also prcdicate acrs of mail and wire f¡aud,                 as they

   wer€, on information and bclieti accomplished using the mails and/or interstate rvires-

           1.55. Plaintiffs   and the proposed Class suffered the harm and/or injury to their business

   or property alleged abovc as a direct and proximate result of the Marriott Defendants' wrongful

   conduct, Plaintiffs specilÌcally seek treble d¿rmages, costs of suit, and atlomcys' fees, âs authorized

   by CICO, In addition, pursuant to the Couf's authorify under i4 V.I.C. $ 607(a) to issue "any

   appropriate orderorjudgment," å constructive trust should be imposed on the Maniotl Defendants'

    ill-gotten gains to prevent their unjust enrichment, and they should be required to disgorge all

    things of value they obtained as a result of their violations of CICO and the scheme to defraud

   alleged herein in accordance with the Restalement (Third) of Restitution and tJnjust Enrichment               $

    43.

                                                  ,#w,
                    VÌolatìons of   Ia V.LC, î    605(c) of CICO Agoinst    All Defendønts
           156.    Plaintiffs incorporate by reference the allegations contained in the preceding and

   subsequent paragraphs of this Complaint as       if fully set forth herein.
           157.    Fractional inventory obtained through foreclosure was one ofthe proceeds thal the

   MII and MVW Defendants derived, directly or indirectly, from their pattern of criminal âctivity
   alleged herein, 'Ihe MII and MVW Defenrlants invested these RCDC fractionals in their operation

   of the Maniott Vac¿tion Cllub, which qualifies      as an enterpríse   within the meaning of l4 V.l.C,         g

   607(a)(l ) by transferring thern into the NATO land trust in violation of 14 V.l,C,       g1i   605(c).
     '     158.    Plaintifß and the proposed Class sufl'ered the harm and/or injury to their business

   or property alleged above as a direct and proximate result ol'the Maniott Defendants' wrongful

   conduct. Plaintiffs specifically seek treble damages, costs of suit, and attorneys' fees.       a^s   authorized

   by CICO. In addition. pursuant fo the Court's authorily under l4 V.l.C. $ 607(a) ro issue "any

   appropriate order or judgment,"    a   constructive trust should be imposed on the Maniott Defendants'

   ill-gotten gains to prevent their unjust enrichment, and they should be required to disgorge all

   things of value they obtained as a result of their violations of CICO and the scheme to defraud
    Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 20 of 31




        Complaint
        Helman, et al. v. Marriolt lnternationol, el ul.                                             Page 49   of60

        alleged herein in accordance with the Resiatement (Third) of Restitution and Unjust Errrichment $

        43.

                159.   Further, to prevent the Mamiott Defendants from continuing to benefit f'rom their

        wrongdoing, the Court should order pursuant             ro 14 V.l.C. {j 607(a\l) that all       fiactionals

        transfened to the NATO land trust be transfered out of that trust so they are no longer available

        for use by Maniott Vacation Club members.

                                                       ,Çr)uNLtv

                    Conspîracy to Vlolate CICO,        l4 V.I.C. S 60i(d),     Agaìnst Al|Defendanß

                160.   Plaintiffs incorporate by reference the allcgations contained in thc preceding and

        subsequent paragraphs of thìs Conrplaint as      if fully   set forth herein,

                16l.   The Maniott Defenclants" and each of them, by their words and./or actions,

        objectívely manifested an agreement to particìpate in, directiy or indirectly, the schemeto defraud,

        predicate acts, and violations of l4 V.l.C. $$ 605(a)-(c) alleged above and thereby conspired with

        one another in violation   of l4 V,l,C.   $ 605(d).

                162'   Each of the Maniott Defendants agreed to perform these wrongful acts and each

        acted the material ways alleged herein to accomplish rheir wrongful purpose, including concerted

        actìon' The predicale acrs and other conduct alleged eisewhere herein constitute overt acts in

        ñrrtherance of this conspiracy.

               I63.    Plaintifis and the proposed Class suffered the harm and/or injury to their business

       or property alleged âbove as a direct and proxirnate result of thc Marriott Defendants' wrongf'ul

       conduct. Plaintiffs specifically seek treble damages, costs of suit, and attorney.s' fees, as aufhorized

       by CICO. In addìtion, pursuant to thc Court's authority under              l4 V.t,C. $ 607(a) to issue ..any
       appropriate order or judgment,"    a   consaructive trust should be imposed on the Marriott Defendants'

       ill-gotten gains to prevent their unjust enrichment, and they should be required to disgorge all

       things of value they obtained as a result of their violations of CICO and the scheme to defraud

       alleged herein in accordance with the Restatement (Third) of Restiturion and Unjust Enrichment             g

       43.




I
I
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 21 of 31




   Complaint
   Helmon, et al. v. Marriotl International, et ol.                                        Page 50   of60

                                                  coul\T v

                              ßreach of FiducÍary Duty Againsl ,4ll Defendanß

               164.   Plaintiffs incorporate by reference the allegations contained in the preceding and

   subsequent paragraphs of this Complaint as       if fully set forth herein.

               165,   The Maniott Defendants, and each of them, assumed fiduciary duties to Plaintiffs

   and the proposed Class based on their control of the Association and its boa¡d, and on the high

   degree      of control they otherwise exercised over Plaintifß' and the proposed Class' separately-

   deeded fractional proprrty interests, as rnore   fully alleged above.s

               166.   As fiduciaríes, the Maniott Defendants were required to act with utmosf good faith

   and in the best ìnterests of Plaintiffs and the proposed Class and refrain frorn any actions ìhat

   would cause harm to Plaintiffs and the proposed Class, or that allow the Maniott Defendants to

   profit at their expense.

               167.   lte   Marriotl Defendants, a¡d each of them, breached theit fiduciary duties by
   advancing their own interests at Plaintiffs' and the proposed Class' expense, as more fully alleged

   elscwhere herein.

               ló8.   As a direct and prcrximate result of their breaches of their fiduciary dutics, the

   Maniott Defendants, and each of them, proximately caused damage to Plaintiffs         and the proposed

   Class, including by dcstroying the value in their fractionals, in an amount to be proven at trial. In

   addition, a"constructive trust should be imposed on the Maniott Defendants'ill-gotten gains to

   prevent their unjust en¡ichment. and they should be required to disgorge all things ofvalue they

   obtained as a rcsult of their breaches of their fiduciary duties and the scheme to defraud alleged

   herein in accordance with the Restatement ('Ihird) of Restitution and tJnjust Enrichrnent $ 43.




   8
       Sae   RCHþ'll, LLC v. Marrlotl Vacati<tn.r Wortdwide ('orp.,2018 \Vl, 1535509. at *6 (D. Colo. Mar.
   29.2018) ("The Court fìnds that the plaintiffs have suffrciently alleged that the Management
   Agreemcnt entrusted RC Management with control over plaintiffs' property suf'lìcient 10 create
   fiduciary duties"); Reiser v. Marriott Vacations ll'orldwide *trp.,2Al7 WL 569677, at *4-5 (E-D.
   Cal, Feb. t3,20t7) (similar ruling).
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 22 of 31




   Complaint
   Helman, et al. v, Msrriolt Intcrnaîional, et     al.                                      Page 5 I of ó0


              169.    For purposes of this cause of action, each of the Marriott Defendants either qualifres

   as â   "conscious \r/rongdoer"'within thc meaning of Restatement (Third) of Restitution and lfnjust

   Enrichment $$ 43. 5l-53 or knowingly aided and abettíng one or more other del'endants who so

   qualiS,.

                                                   çp.qry.T   yl
                                 Conslruclive Fraud Againsl Åll Defendants

              170.    Plaintiffs incorporate by reference the allegations contained in the preceding and

   subsequent paragraphs of this Complaint as if fully set l'orth herein.

                      'the Maniott Defendants, and each of thern, had a duty as fiduciaries to act honestly,
              17l.
   with full disclosure and loyalty to the Pl¿intiffs as their principals.

              172, The Maniott         Defendants, and each        of   them, knew that their uniform
   communications to Plaintiffs and the proposed Class regarding the I{CDC-MVC merger and the

   vote thereon failed to disclosc matcrial facts that they had a duty to disclose æ fiduciaries and

   olherwise, including but nol limited to:

                a.    The fact that the   Maniott Defendants kaew they would reap massive profrts while
                      severely damaging plaintiffs once the merger wenl through;
                b,    The fact they had slow-rvalked foreclosurcs to manufacture a flnancial crisis fot the
                      Association;
                 c.   The fact that their fiduciary duties required them to promptly foreclose even
                      without the deal that owners, including Plaintiffs and the proposed Class, voted on
                      in January 2014; and
                d,    The fact that the ¿ffiliation would be govemed by an undisclosed 2013 AfÏìliation
                      Agreement that provided the Maniott Defendants rvith a series of one-sided
                      provisions that wcre highly damaging to Plaintiffs and the proposed Class and the
                      Ritz-Carlton Creat Bay, including a permanent affiliation between RCDC and
                      MVC. These onerous provisions were designed to give unfair advantages to the
                      Maniott Defendants and MVC members over RCDC members.

              173.    Based on the materiality of the concealed facts, there is a presumption of reliance

   on the part of Piaintifis and the proposed Class, negating thc need for individualized testimony

   from members of the proposed Class.
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 23 of 31




   Complaint
   Helman, et al. v. Marriott Inlernütional, ¿t    al.                                            Page 52 of 60

              174.   By virtue of their non-disclosure of nraterial facts described above and herein, the

   Maniott Defendants were able to take unduc advanlage of Plaintiffs and thc proposed Class. 'l'he

   Maniott Defendants' misrepresenfations and non-disclosure of the material facts described above

   and elsewhere herein were material in that they were likely to have a substantial effect on how

   Plaintiffs and members of the Class voted on January 26,2014-

              175. As a direcl and proximate result of their constructive               fraud. the Maniott

   Defendants, and each of them, proximately caused damage to Plaintiffs and the proposed Class,

   including by destroying the value in their fractionals, in an amount to be proven      at   trial. In addition,'

   a   constructive trust should bc imposed on the Maniolt De fcndants' ill.gotten gains to prevent thcir

   uqiust eruichm€nt, ând they should be required to disgorge allthings of value they obtained as a

   result of their breaches of their liduciary duties and the scheme to defraud alleged herçin in

   accordance with the Restaternent (Third)      of Restitution and Unjust Enrichment      $ 43.

              176.   For purposes of this cause of action, each of the Maniott Defendants either qualifies

   as â "conscíous wrongdoer"      within the meaning of Restatement (Third) of Restitution and Unjust

   Enrichment ${i    4i,   51-53 or knowingly aided and abetting one or more other defendants who so

   qualify.

                                                  çqu$Lg"
                               Fruud by Conceulmenl Agalnst All Defendants
              177.   Plaintiffs incorporale by reference the allegations contained in the preceding and

   subsequent paragraphs      olthis Complaint as if fLrlly set forth herein.
              178.   Because they were fiduciaries and also because they made uniform. class-wide

   statements fhat were misleading without disclosure of the concealed material facts, the Marriott

   Defendants, and each of them, had a duty to disclosc all materiat lacts relating to ¡he RCDC-MVC

   merger and the January 26^ 2014 vote.

              179. The Marriott       Defendants. and each       of them,       knew' that their class-wide
   comrnunications rvith Plaintiffls and the proposed Class would be likely to mislead ifthe concealed

   material facts were not included in (hose uniform communications, but the Marriott Delendanrs
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 24 of 31




   Complaint
   Helman, et al, v. Marriott Inlernationol, el   al,                                           Page 53 of 60

   intentionally concealed these material facts because they intended to mislead Plaintifis and the

   proposed Class into agreeing to the RCDC-MVC merger.

              180.   Based on the materiality of the concealed facts, therc is a presumption of reliance

   on the part of Plaintiffs and the proposcd Class, negating the need for individualized lestimony

   lrom members of the proposed Class.

              l8l,   As a direct and proximate result of their fraud by concealment, the Marriott
   Defendants, and each of them, proximately caused damage to Plaintiffs and the proposed Class,

   including by destroying the value in their fractionalso in an amount to be proven at triâl,

              182.   In addition, a constructive trust should be imposecl on lhe Maniott Defendants'      ill-
   gotten gains to prevenl their unjust enrichrnent. and they should be required to disgorge all things

   of value they obtaincd as a result of their breaches of their fiduciary duties and the scheme           to

   defratld alleged herein in accordânce with the Restâtcment (Third)             of   Restitution and Unjust

   Enrichment $ 43.

              183.   lror purposes of this cause of action, each of the Ma¡riott Defendants either qualifìes

   as a   "conscious wrongdoer" within the meaning of Restatement (ThirQ of l{estitution and Unjust

   Enrichment 6$ 43. 5l-53 or knowingly aided and abetting one or more orher defendants who so

   quali[y.

                                                ç,gg$Jgl
                         Aidíng ønd Abettìng ßreøch Torl Against,4ll Delendønts

              184.   Plainliffs incorporate by reference the allegations contained in the preceding      and

   subsequent paragraphs c¡flthis Complaint as     if fully   set fbrrh herein.

              185.   The Marriott Defendants, and each of them. knowingly aicted and abetted in the

   breashes of fiduciary duty, constructive fraud. and fraud by concealrnents committed by the othe r

   detbndants by providing assistance to, counseling, commanding, inducing, or providing the means

   to achicve the wongful conduct alleged elsewhere in thís Complaint, and or otherwise               caused

   those wrongfi:l acts to be done.
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 25 of 31




   Complaint
   Hclnun, el al.       v,   Msrriolt Internalional, el al.                                      Page 54 of 60


              186,      As a direct and proximate result of their aitling and abetting in the other defendants'

   breach     of fiduciary duty, con.structive fraud, and fraud by concealrnenl, lhe Marriott Defendants,

   and each of them, damaged Plaintiffs in an amount to be proven at trial.

              l8l.      [n addition, a constructive trust should be imposed on the Mamiott Defendants'      ill.
   gonen gains to prevent their unjust enrichment, and they should be required to disgorge all things

   of value they obtained as a result of their breaches of their fiduciary duties and the schemc to
   defraud alleged herein           in   accordance with the I{estatemç¡rt (Third)   of Restitution and Unjusr
   Entichment $ 43.

              1   88.   For purposes of this cause of action, each of lhe Maniott Defendants either qualifies

   as a   "conscious wrongdoer" within the meaning of Restatement (Third) of Restitution and Unjust

   Eruichrnent $(i 43, 51-53 or knowingly aided and abetting one or more other defcndants who so

   quatify,

                                                       .ggI¿M.JA.

                                    Breøch of ContracUlmplìed Covensnt Agaìnst

                                     RC Hotels W and RC CIub St. Thomøs, Inc.


              189.      Plaintiffs incorporate by reference the allegations contained in the prcceding and

   subsequenl paragraphs of this Complaint as if           fully set forth herein.
              190.      'Ihe standardized purchase
                                                   agreement and related documents such as the Offering

   Plan (collectively the "purchase agreement") constitute an enforceable contract between Plaintiffs

   and the proposed Ciass and the seller, RC Hotels VI, and the organizer RC Club St. Thomas, which

   provided financing to certain purchasers.

              l9l.      Plaintiffs and menrbers of thc proposed Class performed all, or substantially all,   of
   the signihcant things lhat the purchase agreement required them to do, andl/or they were excused

   from doing those things.

              192.      The purchase agreement includes an implied promise thal RC Hotels           Vl   and RC

   Ctub St. Thomas would not takc any action that would radically alter the nature of thc RCDC, the

   Rite-Ca¡lton Creat Bay, or the separately-deeded property interesm purchased at premiurn prices
    Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 26 of 31




       Complaint
       Helmsn. et ql. v. Marriott Internationul, et   al.                                              Page 55 of 60

l      by Plaintiffs and the proposed Class, nor any action that would violate the reasonable expectations

       of Plaintiffs and the proposed Class undcr the purchase agrçemcnt. Plaintiffs reasonably expected

       that these defendants might make certain changes, but would ms¡ntain the fundarnental character

       of the RCDC, the Ritz-Carlton Creat tlay, and the fractionals at that club.

                 193.    The wrongful conduct of RC Hotels Vl and RC Club St. Thomas alleged elsewhere

       in this   Complaint-     in paficular their merger of the RCDC with the MVC " - constitutes amatcdâl

       breach of implicd promises in the pwchase agreement. and a violation of the implied covenant                  of
       good faith and fâir dealing that the law incorporates into thal contracl.

                  194.   RC Hotels   Vl and RC Club St, Thornas have frustrated Plaintiffs' and the proposed

       Class's reasonable expeclations under the purchase agreement, deprived them ofthe value                  oftheir
       fractiorlals and the fruits of the purchase agrecmenl, and/or defeated the purpose of that contract.

                 195,    As a result of this breach of the purchase agreement, Plaintiffs and the proposed

       Class are enlitled to damages in an amount to be proved al trial.

                                                      ,CP,IJ,.l''1T.å

                   Violalion of the Consumer Protection Løw         of   1973,   l2A   V.I.C. $$ 101, el seq,

                 196.    Plaintift's incorporate by ret'erence the allcgations c.ontained in the preceding and

       subsequent paragraphs of this Complaint as       if fully   set forth herein.
                         .Ihe
                 197.           Virgin lslands Consumer Protection Law protects the consuming public and
       legitimate business enterprises from those who engage in misleading, deceptive, or untair acts or

       practices in the course of trade or commerce,

                 198.    The Maniott Defendants, and each of them, and any co-conspirators engaged, and

       continue to engage, in a misleading, deceptive, and unfair trade or corunercc practice regarding

       the management of thc fractionals at the Ritz-Carlton Great Bay.

                 199. 'fhe Maniott Defendants       and any co-conspirators' trade and commerce practices

       misrepresentcd lo, deceived, or untbirly influenced objective and reasonable consumers owning

       prop€rty in the Virgin Islands as more fully alleged elsewhere herein, include by slow-walking

       foreclosures, manufacturing a real or perceived ftnancial crisis for the Association, and then
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 27 of 31




   Complaint
   Helman, el al. v. Marriott Internalional, et     al.                                         Page 56 of 60

   proposing that Plaintiffs and the proposed Class members vote f'or the RCDC-MVC merger                    a
                                                                                                         -
   merger that Defendants knew would devalue Plaintiffs' and proposetl class members' properly

   interests       in exchange t'ora "solutio¡I" to that c¡isis, i.e., an agreement by the Maniotl Defendafts
               -
   to foreciose on delinquentpropefties and then start pâying maintenance          fees as they were already

   required to do.

           200.       The consumer ptotection laws of the Virgin Islaflds are to be liberally construed fo

   protect the people and businesses ofthe Virgin Islands.

           201.       Individual reliance is nol an element       of proof   under the consumer protection

   statutes of the Virgin Islands because the laws are intended to bc enforced by class âction. Rather,

   the sta¡rdard is that of an objective and reasonable consumer in the Virgin lslands.

           202.       The Marriott Defendants' and any co-conspirators" wrongful actions additionally

   constitute a misleading, deceptive and unfair trade or commerce prâctiçe in that they unfairly took

   advance     of the sonsumers' lack of knorvledge. ability, experience. or capacity when marketing,

   selling, developing, and managing fractional and timeshare products in the Virgin Islands.

                                                   COUNT XI

                   Violation of the Consumer Fraud and Deceplìve ßusiness Praclfues Áct,

                                             l2A V,l,C. $$ J0l,   et seq.

           203.       Plaintiffs incorporate by reference the allegations confained in the precedìng and

   subsequent paragraphs of this Complaint as        if fully set forth herein.
           204.       The purpose of the Consumer Fraud and Deceptive Business Practices Act is to

   protect the consuming publìc from those who engage in fraudulent ancl deceptive acts in the course

   of trade or commerce-

          205.        I'he Maniott Defcndants engaged Ín, and continue to engage in, fraudulent           and

   deceptive trade practice       in the   rnarketing, sale. developing, and rnanaging     of   fractional and

   timeshare programs,

           206.       The Maniott Defendants' trade practices misrepresented, deceived, or unfairly

   influenced objectíve and rEasonable consumers in ¡he Virgin lslands by marketing, selling.
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 28 of 31




   Complaiät
   Helmr¡ti el al. v. Marriott Internaîional, et    ql.                                            Pagc 57 of 60


   developing and managing fractional and timeshare products in the Virgin Islands in               a   manner that

   harmed Plaintiffs and the proposed Class'

              207   ,   The consumer protection laws of the Virgin Islands are to be liberally construed to

   protect the people and businesses ofthe Virgin lslands.

           208,         lndividual rcliance is nol an element of proof under the consumçr protection

   statutes of the Virgin lslands because the laws are inlended to be enforced by class action. Rather,

   the standard is that of an objective and reasonable consumer in the Virgin lslands.

              209.      The Maniott Defendants' and any co-conspirators' wrongful actions additionally

   constitute a misleading, deceptive ard unfair trade or commerce practice in that they unfairly took

   advance of the consumers' lack of knowledge, ability, experience, or capacity of consumers when

   marketing, selling, developing, and managing Èactional and timeshare products in the Virgin

   Islands.

                                                    .çSUNTë

               Vialallon of the Consumer Protection Law         of   1973,   I2A V.LC. $$ I0l,    et seq.

              210.      PlaintilTs incorporate by reference the allegations contained in the precsding and

   subsequent paragrâphs of this Clomplaìnt as        if fully set forth herein.

              2ll.      As a result of their own wronglul conduct or the wrongful conduct of other

   defendants, the       Mariott Defendants,   and each   of them, received, innocently or knowingly, things

   of value that are traceable to Plaintifls and the proposed Class and that rightfully belong                    to

   Plaintiffb and the proposed Class.

              212.      Plaintiffs and the proposed Class thus conferred benefits on the Maniott

   Defbndants, and each of them" that should be restorcd to Plaintiffs and the proposed Class.

   It would be inequitable and unjust for the Maniott Defendants to           be   permitted to retain these things

   of value.

              213. 'Ihe Maniott Delendants         should be compelled to rJisgorge to Plaintifls and the

   proposed Class all improperly obtained things of value obtained by them as a result of tire wrongful
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 29 of 31




   Complaint
   Helman, et al. v. Marrüttt Inlernationel, et   al.                                     Page 58 of 60


   conduot alleged herein.    A constructive trust should be imposed upon all such things of value in
   order to prcvent the unjust en¡ichment of the Manio$ Defsndants. and each olthem.

                                   ,rs*tip              ç$t"T'g,fi *terys*
          214.      Throughout the Clæs Period, the Ma¡riott Defendants and their co-conspirators

   intended   to   and did affirmatively antl ftaudulently conceal their wongful conduct and the

   existence of their unlawful acrions from Plaintiffs and the proposed Class, and intended that their

   communications with each other and their resulting actions be kept secret from Plaintiffs and the

   proposed Class,

           215.     Plaintiffs and the proposed Class had no krtowìedge of the wrongful conduct

   alleged herein or of any of the fäcts that might have led to discovery thereof. until in or about 2018,

   when the Plaintiffs contacled lawyers and learned of the 2013     Affiliation Agrecment   and the   B&I
   Cook ITamiIy Purlners decision describecl above.

           216,      Plaintiffs and the proposscl Class could not have discovered the wrongful conduct

   alleged herein at âny earlier date by the exercise       of reasonable due diligence   because   of   fhe

   deceptive pffictices and techniques     of secrecy employed by the Marriott Defendants to avoid
   detection and alIìrmativety conceal their actions.

           217.     Ba-sed on the foregoing,   Plaintiffs and the proposed Class were unâwâre that the

   Ma¡riott llefendants had a duty to fbreclose on the delinquent properties and also that they had an

   independent right to rejeot the RCDC-MVC merger and were injured by such concealmenl.



           218.      Plaintiffs cânnot state at this time the precise amounl of damages sustained by them

   and other mernbers      of the proposed Class. A precise deiermination of       damages   will   requirc

   discovery from thc Maniott Defendants and any co-conspirators. Further darnages will include

   damages by statute, and punitive damagcs for intentional wrongful conduct, Plaintiffs allege that

   lhe damages are subslantial.

                                   NOTIçE OF PUN ITTVLDAMAG              ES
Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 30 of 31




   Complaint
   I-letman, et a!. v. Marri<¡lt Inlerncdional, et   ql'                                      Page 59 of 60


           2lg.     The Marriott Defendants' breaches          of   fiduciary dutics, constructive fraud,

   fraudulent concealnrent, conspiracics, alrd unfair and deceplive trade practices, among other

   alleged vyrongful misconduct alteged herein, were outrageous, done with wongful motive, and

   recklessly indifferent to rhe rights of PlaintìtTs and the proposed class.

           220.     These bad acts creatc a profound and pervasive negative effect on all consumers by

   higher prices.

           221.     F'urther, the Defendants' business practices rob profits from businesseslhat operale

   lawfully in the Tenitory, making the openirrg and growth of new busincss, operating lawfully,

   much more difficult and burdensome.

            222.    Such wrongful conduct undermines consumer confidence in thc Virgin lslands,

   impairs the free market, discourages larvt'utly operating businesses and entrepreneurs, and reduces

   future sustainablc investment in the Virgin Islands.

            223,    Punitive damages are appropriatc to deter and punish this willful and intentional

   misconduct, which affects all residents and businesses in the Tenitory negatively. The deterrence

   of punitive damages     will   discourage future rvrongful business practices by others.

                                           JURV      TIlIltL DEMANI)
            224.    On behalf themselvcs and all others similarly situated, Plaintiffs demand a trial by

   jury. pursuant to 5 V.l,C. g 358 and Rule 38(b) of the Virgin Islands Rules CivilProcedurc, of all

    issues so triablc.

                                            PJ{AyER FOB. RELIF,lR

            WHEREFORE. Plaintifß, individually and behalf of allothers similarly situated, pray for

   judgment against the Marriott Defendants, and each of them, and request as follows:

            A.      'fhat the Court determine that this action may be maintained as a class action under
                    Rulc 23(b)(2) and (bX3) of the U.S. Virgin lslands Rules of Civìl Pro,cedure; that
                    the Courl determine that Plaintiffs are adequate and appropriate representatives of
                    the proposcd Class; that the Court designate Plaintiffs' âttorneys as lead çounsel for
                    the prop-osedClacs; ¿nd that the CourJ direct üral the best notice practiçahle, undèi
                    the cinrumstanCes be given to mernbers of ,tlle ,prOposerl Cìass puruuû¡lt L,o Rule
                     23(c)(2).
      Case: 3:19-cv-00036-CVG-RM Document #: 1-2 Filed: 05/22/19 Page 31 of 31




        Complaint
        Helman, el al, v. Marríott Ittternaîional, et   al'                                       Pagc 60 of 60

                                                                                        violated CICO'
                B,     That the Courr adjudge and decree thât the Maniott Defendants
                                                                                    fraud and fraud by
                       owed and brcached hduciary duties, comrnitted constructive
                                                                                        and violated the
                       concealment, aided and abe¡ed the other defendants' wrongdoing,
                        consumer Protection  Law of 1973 and the consumer        Fraud   and Deceptive
                        Business Praclices Act'
                        That the Court enter judgment for Plaintiffs and members of
                                                                                            the proposed Class
                C.
                                                                                          each of them, jointly
                        against the Maniott Defendants and any co-conspirators, and
                        and severally, fbr damages according to proof and trebling
                                                                                          of those damages as
                                                                                                 attorneys'f'ees'
                        allowed by law, along with stâtutory damages, costs, and reasonable
                                                                                                       affiliatcs,
                        That the Maniott Defendants and any co-cotrspirators, their
                                                                                           respective
                D.
                        successors, transferees, assignees, as well as the officers,
                                                                                     directors, partncrs, agents'

                        and employees thereof, and alt other persons âcting or claiming
                                                                                            to act on their
                                                                                            or renewing the
                        b€half. be restrained from, in any manner, continuing, maintaining,
                        contract, combination, or conspiracy alleged hereìn, or engaging in any other
                        contract, conrbination, or conspiracy having a simila¡ purpose or effect,
                                                                                                         and

                        adopting or following any practice, plan, program, or      device   having  a similar
lj

                        Purpose or effect.
                        That rhe Maniotl Defendants and any co-conspirators be subject to an award
                                                                                                           of
                 E,
li'                     punitive damages.
                 F.     'l'hat an accounting be performed to account for tbe Marriott Defendants' ill-gotten
                                                                                                    proposed
                        gains and that all such ill-gotten gains be disgorged to Plaintiffs and the
                         Class,
                         That a constructive trust be imposed on the Bssets, propefly' contracts,
                                                                                                  revenues'
                 G.
                         income and prolìts of the Maniott Defendants and disgorgement of all
                                                                                                    benefits

                         receivcd bY Defendants'
                 H,Prc.judgmentandpost.judgnrentinteresttoth€extentallowcdbylaw.
                                                                                                         just
                 l.      That the Court grant such additional equitable or legal relief as may be deemed
                         and ProPer.



          Dated: January 24.2019                                   Respectfully submitted.




                                                                   J
                                                                   THE PATE LA         Ii
                                                                   P.O. Box 890, St, Thomas, USVt 00804
                                                                   'tel: (340) 777-7283
                                                                   Ëm: Pate@SunlawVI.com
                                                                   Em: SunlawVl@gmail'com
                                                                   Fax: (888) 889- I 1 32
